 Case 3:19-cv-00225-HEH Document 1 Filed 04/01/19 Page 1 of 17 PageID# 32




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division



MARTHA OWEN,                              )
                                          )
      Plaintiff,                          )
                                          )                    Civil Action No.: 3:19-cv-225
v.                                        )
                                          )
RUTHERFORD SUPPLY CORPORATION,            )
                                          )
      Defendant.                          )
__________________________________________)


                                           COMPLAINT
       Plaintiff, Martha Owen (“Ms. Owen” or “Plaintiff”), by counsel, respectfully states the

following for her Complaint against the defendant Rutherford Supply Corporation

(“Rutherford” or “Defendant”):


                                         INTRODUCTION

       1.      Ms. Owen, a former Sales Representative for Rutherford, brings causes of action

under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), against

Rutherford, arising from gender discrimination and the sexually hostile work environment

created by the continuous and extreme sexual harassment of Ms. Owen by Rutherford

executives, particularly its Warehouse Manager Terry Woolridge (“Woolridge”), and

Rutherford’s retaliation against Ms. Owen for her complaint about Woolridge’s sexual

harassment. The retaliation included, among other things, efforts by Woolridge to sabotage

Ms. Owen’s success in her position she had held since 2006, when she came on board as a
 Case 3:19-cv-00225-HEH Document 1 Filed 04/01/19 Page 2 of 17 PageID# 33




single mother and grew her sales exponentially since, as well as Rutherford’s sudden

termination of her employment without cause after her complaints were made. Additionally,

Ms. Owen brings her cause of action against Defendant for the assaults and batteries she

suffered at the hands of one of Defendant’s executives.

                                               PARTIES

       2.      Plaintiff Ms. Owen is 59 years old and a natural person who is a citizen of the

Commonwealth of Virginia, and she resides in Richmond, Virginia.

       3.      Defendant Rutherford is a Virginia corporation with its principal office located

at 1101 E. Laburnum Avenue, Henrico County, Virginia 23222.

       4.      At all relevant times, Ms. Owen was an “employee” of Rutherford as defined by

42 U.S.C. § 2000e(f).

       5.      At all relevant times, Rutherford was an “employer” as defined by 42 U.S.C. §

2000e(b).

       6.      At all relevant times, Woolridge was an “employee” of Rutherford as defined by

42 U.S.C. § 2000e(f), and Woolridge was employed by Rutherford as one of its executives.

                                    JURISDICTION AND VENUE

       7.      On or about February 7, 2019, Ms. Owen timely filed a Charge of Discrimination

with the U.S. Equal Employment Opportunity Commission (“EEOC”) and pursuant to the

EEOC’s work sharing agreement with the Virginia Division of Human Rights (EEOC Charge No.:

846-2019-06961) (“Charge of Discrimination”). A copy of the Charge of Discrimination is

attached hereto as Exhibit 1 and incorporated by reference herein.




                                                2
 Case 3:19-cv-00225-HEH Document 1 Filed 04/01/19 Page 3 of 17 PageID# 34




       8.       Ms. Owen’s Charge of Discrimination included discrimination based upon sex,

sexual harassment (hostile work environment) and retaliation, to include wrongful

termination.

       9.       On or about February 28, 2019, the EEOC issued a Dismissal and Notice of Suit

Rights (“Notice”) with regard to Ms. Owen’s Charge of Discrimination. See Exhibit 2, attached

hereto and incorporated herein.

       10.      Ms. Owen timely files this action less than ninety (90) days after her receipt of

the Notice from the EEOC.

       11.      This Court has subject matter jurisdiction over this action pursuant to Title VII.

       12.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331

because the subject causes of action arise under Title VII, a law of the United States.

       13.      Venue for this action properly lies in this Court pursuant to 28 U.S.C. § 1391(b),

as the principal office of Defendant is located in the County of Henrico, Virginia which is among

the territories assigned to the Richmond Division of the Eastern District of Virginia. See Local

Rule 3 of the U.S. District Court Rules (E.D. VA).


                                   FACTUAL BACKGROUND

       A. Rutherford’s non-existent and/or inadequate HR structure, policies and

             procedures concerning sexual harassment.

       14.      Upon information and belief, until recently, Rutherford’s Human Resources

executive was Woolridge’s fiancé and, now, wife, Dawn Sullivan. Recently, Rutherford hired an




                                                 3
 Case 3:19-cv-00225-HEH Document 1 Filed 04/01/19 Page 4 of 17 PageID# 35




“assistant” human resources individual, who reports directly to Dawn Sullivan, now the wife of

Woolridge.

       15.      Upon information and belief, Rutherford did not have any informal or formal

and/or effective policies, procedures or training programs for addressing sexual harassment in

the workplace at any relevant time.

       16.      Upon information and belief, Rutherford offers no sexual harassment training to

any of its employees or executives.



       B. Rutherford’s culture of tolerating the sexual harassment of female Sales and

             Account Representatives and other women employees in the workplace.

       17.      Rutherford employed Woolridge as its Warehouse Manager the entire tenure of

Ms. Owen’s employment at Rutherford.

       18.      As the Warehouse Manager, Woolridge holds a key executive position at

Rutherford, a distribution company. As the Warehouse Manager, he has the ability to “make

or break” a Sales Representative and to determine who will succeed. That is, he controls the

processes for satisfying, troubleshooting and ensuring completeness and accuracy of the

orders of the customers managed by its Sales Representatives, such as Ms. Owen.

       19.      At all times relevant, Woolridge has been involved with or engaged to or

married to Defendant’s executive, Dawn Sullivan, who performed all Human Resources duties

for the Defendant until she hired an assistant, after which she performed as well as supervised

such HR duties.




                                               4
 Case 3:19-cv-00225-HEH Document 1 Filed 04/01/19 Page 5 of 17 PageID# 36




       20.     Woolridge routinely and repeatedly made unwanted sexual advances toward

Rutherford’s female employees and made comments that were sexually explicit, degrading

and humiliating.

       21.     For example, Woolridge made it a common practice at work to approach female

employees from behind and smell and play with their hair.

       22.     Woolridge often approached female employees from behind and rubbed their

shoulders and necks without their consent and during work hours.

       23.     Woolridge would often put his hands up under the blouses of female

employees at work, “pop” their bra straps and then rub their backs.

       24.     During these same times, Woolridge would routinely comment on the bodies of

the female employees and their body parts, to include talking about their legs and feet and

suggesting what “shoes would look good on them.”

       25.     Woolridge routinely touched body parts of female employees, all without their

consent, commenting on how they looked.

       26.     On at least one occasion, Woolridge told a female employee that he was having

lewd thoughts about her, for which, if it were “still the 60s,” he’d “be lynched” and, on several

occasions, Woolridge referred to a female employee as a “MILF.”

       27.     On multiple occasions, during and after business hours, Woolridge sent photos

of lingerie and high heels from his Rutherford-provided phone to a female employee’s

Rutherford-provided phone, telling her which lingerie and high heels “she would look good in.”

       28.     During business hours and at Rutherford’s place of business, Woolridge asked a

female employee questions about her genitalia.



                                                5
 Case 3:19-cv-00225-HEH Document 1 Filed 04/01/19 Page 6 of 17 PageID# 37




       29.      Upon information and belief, most of these incidents took place in a busy and

open business environment under surveillance.

       30.      In the presence of female employees, Paul Rutherford, the Chief Executive

Officer of Defendant, commented on female genitalia and acted out sexual acts.

       C. The sexual harassment suffered by Plaintiff at the hands of Rutherford’s executive

             Woolridge and other executives, creating the sexually hostile and offensive

             environment, her complaints to her supervisors and the CEO, and the subsequent

             retaliation and discrimination by her supervisors and the CEO.

       31.         Ms. Owen began working for Defendant in 2006.

       32.          At all relevant times, Woolridge would often make offensive comments of a

sexual nature to Ms. Owen, look Ms. Owen up and down in a sexually suggestive manner as

she tried to work, and approach Ms. Owen and, without consent, begin rubbing her back and

shoulders and smelling and playing with her hair, as well as commenting on her legs, feet and

shoes and asking if her husband “did it this way “ or was “as good as “ he was.

       33.      All this was unwanted and unwelcome touching.

       34.      In the fall of 2017, while Ms. Owen was standing in line in the conference room,

waiting for a flu shot, Woolridge grabbed the skin around her waist and fondled her.

       35.      Although Woolridge’s behavior was unwelcomed and offensive to Ms. Owen,

she was initially reluctant to do anything to jeopardize her employment, particularly in such a

male-dominated environment. She also was extremely concerned about having to rebuff or

report Woolridge’s advances, particularly to Human Resources, which was under the direction

of Woolridge’s girlfriend (later wife), Dawn Sullivan. Regardless and with the awareness that



                                                6
 Case 3:19-cv-00225-HEH Document 1 Filed 04/01/19 Page 7 of 17 PageID# 38




Woolridge could retaliate by causing her difficulties with her customers’ orders, in September,

2017, Ms. Owen complained about Woolridge’s acts to her supervisor, Kevin Hare, whom, she

believes, notified Woolridge of Plaintiff’s complaints that day.

          36.   Immediately, Woolridge began retaliating against Ms. Owen by ignoring her,

refusing to work with her or assist her, not responding to her texts for support, refusing to

respond to her emails seeking help to resolve her customers’ problems regarding ordering and

receiving product and refusing to talk at all with her or even acknowledge her, among other

things.

          37.   As a result, her inability to respond to her customers’ needs to timely procure

and receive the correct products and quantity of products began adversely impacting her

customers and her sales results, although, to the best of her knowledge, at all times, due to

her hard work and extra efforts, she remained in the top half to top third of Rutherford’s sales

results in the Richmond area, worked by about 16 male Sales Representatives and 3 female

Sales Representatives, even with her sales quota being raised in January 2018.

          38.   This retaliation by Woolridge exacerbated the overall hostile and offensive work

environment Plaintiff endured at Rutherford, so much so that Ms. Owen expressed fears and

concerns that having raised these complaints about the sexual harassment she and the other

women were experiencing might result in her termination from Rutherford, particularly given

Rutherford’s culture that included having strippers and naked women present at the

company’s golf outings.

          39.   Having received no relief from Woolridge’s retaliation, in the spring of 2018,

Ms. Owen approached Rusty Turner, another Rutherford executive, and informed him of



                                                7
 Case 3:19-cv-00225-HEH Document 1 Filed 04/01/19 Page 8 of 17 PageID# 39




Woolridge’s sexual harassment of her as well as his retaliation for her complaining to Kevin

Hare, her immediate supervisor. Ms. Owen was seeking Mr. Turner’s help in ending the

retaliation she was suffering and expressed to him that she now feared Rutherford’s CEO

might terminate her employment.

       40.    Raising her complaint of retaliation to Mr. Turner was her only recourse at this

time as it was common knowledge at Rutherford that such a complaint could not be made to

Human Resources, because the executive handling HR matters was betrothed to Woolridge

and all reasonably believed her to be well aware of his sexual antics in the workplace, which

appeared to be acceptable conduct of an executive at Rutherford.

       41.    To Ms. Owen’s knowledge and belief, Mr. Turner took no action to address her

serious concerns and complaints as Mr. Woolridge continued retaliating against her, which

included Woolridge’s continuous disregard for assisting with Ms. Owen’s customer orders as

well as, whenever no one else was present, Woolridge’s coming up from behind her and

making loud sexually suggestive “grunting” noises.

       42.    In the fall of 2018, at a regularly-scheduled quarterly meeting of her, Kevin Hare

– her supervisor, Rusty Turner and Paul Rutherford - CEO, Ms. Owen raised her complaints of

sexual harassment and retaliation a third time. Mr. Rutherford appeared to have not been

aware of her previous complaints but seemed dismissive and said, “We love you here,

Martha,” and attempted to hug her.

       43.    A few weeks later, Ms. Owen was terminated without cause and without any

explanation and replaced the following day by a male, believed to be under the age of 40.




                                               8
 Case 3:19-cv-00225-HEH Document 1 Filed 04/01/19 Page 9 of 17 PageID# 40




D.     A summary of Plaintiff’s damages and the basis for Rutherford’s liability.


       44.        Woolridge’s sexual acts and advances, his unwelcome physical touchings of

Ms. Owen’s body in a sexual manner and his offensive and degrading comments and actions

toward Ms. Owen along with his subsequent retaliation caused Ms. Owen extreme stress,

insult and humiliation, making her feel bullied, devalued, manipulated, sabotaged and inferior

to the male employees of Rutherford.

       45.    Woolridge committed the acts described herein within the ordinary course of

his employment as an executive of Rutherford and within the scope of his authority as the

Warehouse Manager to, among other things, work with Ms. Owen to increase her sales and

satisfy the needs of the company’s customers and to guide and educate Ms. Owen in a way to

make her and all Sales Representatives more successful. However, after he learned of Ms.

Owen’s complaint against him, he stopped working with her, helping her and communicating

with her; instead, he worked to sabotage her and her customer relationships. As such,

Rutherford is vicariously liable for Woolridge’s conduct under the doctrine of respondeat

superior.

       46.    The actions and conduct of Rutherford and Woolridge set forth herein were

intentional, reckless, willful, wanton and vindictive, and they were outrageous and intolerable

by any reasonable person such that Ms. Owen is entitled to an award of punitive damages.




                                               9
Case 3:19-cv-00225-HEH Document 1 Filed 04/01/19 Page 10 of 17 PageID# 41




                                     CAUSES OF ACTION

                                             COUNT I

                   SEXUALLY HOSTILE WORK ENVIRONMENT CLAIM
                             (42 U.S.C. § 2000e-2(a)(1))

         47.      Plaintiff incorporates by reference and re-alleges each allegation set forth

above.

         48.   Woolridge subjected Ms. Owen, a woman, to unwelcome, continuous and

extreme sexual harassment, including but not limited to, Woolridge’s unwelcome sexual

advances and his physical touching of her body in a sexual manner as well as his offensive,

degrading and crude sexual noises directed at her and his comments made about her and

directed toward her.

         49.   Woolridge’s conduct, including his retaliation, was sufficiently severe or

pervasive to alter the conditions of Ms. Owen’s employment and create a sexually abusive

and/or hostile work environment.

         50.   Ms. Owen perceived the working environment at Rutherford to be offensive,

abusive, sexually hostile and retaliatory.

         51.   A reasonable person in Ms. Owen’s circumstances would consider the working

environment at Rutherford to be offensive, abusive and/or sexually hostile.

         52.   Rutherford had actual or constructive knowledge of Woolridge’s conduct and

did not take reasonable and necessary steps to promptly and/or appropriately correct or

rectify his behavior and/or promptly remove Woolridge as an executive officer/manager.




                                               10
 Case 3:19-cv-00225-HEH Document 1 Filed 04/01/19 Page 11 of 17 PageID# 42




         53.    Woolridge and Rutherford acted with actual malice toward Ms. Owen and/or

acted under circumstances amounting to a reckless, willful and wanton disregard of Ms.

Owen’s federally protected rights.

         54.    Directly due to the acts and/or omissions of Rutherford and Woolridge, Ms.

Owen has suffered physical, mental and/or emotional distress, and her suffering and damages

include, but are not limited to, any future medical expenses to be incurred, anxiety, shame,

humiliation, embarrassment, loss of enjoyment of life, helplessness, hopelessness,

inconvenience, economic losses and stress, for which damages Rutherford is directly and/or

vicariously liable.


                                            COUNT II

                                    RETALIATION CLAIMS
                                   (42 U.S.C. § 2000e-3(a))

         55.    Plaintiff incorporates by reference and re-alleges each allegation set forth

above.

         56.    On three occasions – in September 2017, May of 2018 and October of 2018 –

Ms. Owen engaged in protected activity by reporting to Rutherford – to her supervisor, to

executive Rusty Turner and to the CEO – the sexual harassment and misconduct by Woolridge,

as alleged more particularly above.

         57.    Plaintiff is unaware that Rutherford ever conducted any investigations of any of

her complaints/reports (but, if so, they were untimely and inadequate and never reported to

her); however, it is clear that Woolridge at least was told about her claims in September, 2017,

as he immediately began retaliating against her by ceasing to cooperate with her or assisting



                                                11
 Case 3:19-cv-00225-HEH Document 1 Filed 04/01/19 Page 12 of 17 PageID# 43




her as was his job but, instead, refused to assist her or communicate with her and attempted

to sabotage her book of business, so she would fail.

         58.   Her ultimate wrongful discharge, notwithstanding her sales continuing to be in

the top half of all Sales Representatives – a tribute to her hard work in the face of Rutherford-

imposed obstacles - was punitive and unlawfully retaliatory in response to her bringing

Woolridge’s conduct to the attention of the Rutherford executive team and was in violation of

her participation in activities that are protected from retaliation under Title VII, particularly as

she was immediately replaced by a younger male.

         59.   Finally, after Ms. Owen was further retaliated against by Rutherford’s wrongful

termination of her, soon after her departure, she noted that she was owed $7,000 in

commissions for her executed sales, and she has reminded them twice since, but Defendant

has refused to pay her the commissions they owe and do not dispute.

         60.   As alleged above, Ms. Owen has suffered from injuries and has incurred

damages as a result of Rutherford’s and Woolridge’s retaliatory actions to include ignoring her,

sabotaging her ability to carry out her duties, wrongfully terminating her employment and

refusing to pay her commissions earned by her and duly owed her by Rutherford – all conduct

for which Rutherford is directly and/or vicariously liable.


                                            COUNT III


                                   ASSAULT AND BATTERY

         61.   Plaintiff incorporates by reference and re-alleges each allegation set forth


above.


                                                 12
 Case 3:19-cv-00225-HEH Document 1 Filed 04/01/19 Page 13 of 17 PageID# 44




       62.     Woolridge, at least weekly, would approach Ms. Owen in Defendant’s

workplace, with the design and clear intention of smelling and touching Ms. Owen’s hair and

caressing her neck and rubbing her back and shoulders, placing her in apprehension of the act

of his touching her hair or sniffing her hair or rubbing her back or shoulders, all unwelcome

acts, which he always then carried out by actually fondling her in the workplace.

       63.     Woolridge’s approaching her was consistent – she would see him coming at her

with his hands “at the ready” to touch and fondle her - or, alternatively, Woolridge would

come up from behind her and first whisper something to her before touching her – all of which

placed her in immediate and reasonable apprehension of his touching her body . . . which he

then routinely did by rubbing her shoulders and/or her back and neck and hair and fondling

her as well as sniffing her neck and hair and always asking if her husband was as good as he

was or if he did it “this way.”

       64.     In September of 2017, Woolridge directly approached Ms. Owen as she stood in

a line to get a flu shot, with a menacing look on his face, placing her in great apprehension of

her personal safety, and grabbed “a handful of her skin” at her waist, fondling her and causing

her pain.

       65.     After this September, 2017, fondling incident and after years of Woolridge’s

constant fondling of her back and shoulders and hair and neck in the workplace, all preceded

by her being placed in apprehension of such bodily contact by Woolridge, Ms. Owen made her

first of three complaints to her supervisor, Kevin Hare, who, upon information and belief,

communicated her complaint to Woolridge himself, who then immediately began to retaliate

against her. Ms. Owen could not make her complaint to Human Resources because Human



                                               13
 Case 3:19-cv-00225-HEH Document 1 Filed 04/01/19 Page 14 of 17 PageID# 45




Resources was either solely handled by Woolridge’s girlfriend Dawn Sullivan or, after an

administrative clerk was hired, solely supervised by Woolridge’s girlfriend (soon to be wife),

who, upon information and belief, was aware of her husband’s conduct in the Rutherford

workplace as were other employees.

         66.   Ms. Owen has suffered emotional distress from the intentional and offensive

acts afflicted upon her by Woolridge, who had at all times relevant, the present ability to cause

her harm, which reasonably created in her mind the reasonable apprehension of an imminent

battery, always followed by his actually touching of her, thus constituting assault and battery

in Virginia.

         67.   As alleged above, as a result of the intentional acts and/or omissions of

Rutherford and Woolridge, Ms. Owen has suffered physical, mental and/or emotional distress,

and her suffering and damages include, but are not limited to, any future medical expenses to

be incurred, loss of income, anxiety, shame, humiliation, embarrassment, loss of enjoyment of

life, helplessness, hopelessness, inconvenience, economic losses and stress, for which

damages Rutherford is liable under the principles of respondeat superior/vicarious liability.



                                          COUNT IV

                                GENDER DISCRIMINATION
                                (42 U.S.C. § 2000e-2(a)(1)

         68.   Plaintiff incorporates by reference and re-alleges each allegation set forth

above.

         69.   Ms. Owen, a female, was fully qualified in all ways to perform all her duties and,

indeed, had fully and successfully discharged and performed all her duties as a sales


                                               14
Case 3:19-cv-00225-HEH Document 1 Filed 04/01/19 Page 15 of 17 PageID# 46




representative at Rutherford for many years and had substantially grown her accounts there

during her career, up to her wrongful termination.

       70.     At all times and in all ways, Ms. Owen was at least in the top half or top third of

sales by Rutherford’s sales representatives during her time at Rutherford as well as at the time

of her wrongful discharge. Also, at the time of her termination, the company-wide sales force

consisted of approximately 25 males and 2 females, including her. However, in December of

2018 and all reasonable times before and after, upon reasonable belief, when Rutherford

terminated Ms. Owen, it terminated no male sales representatives, whether above her or

below her on the sales performance charts, thus constituting disparate treatment of females

at Rutherford; that is, Rutherford fired 50% of its female sales representatives at the close of

2018 but fired 0% of its male sales representatives. At the time of the filing of this Complaint,

the Rutherford sales force was comprised of approximately 25 males and one female.

       71.     Upon information and belief, the day after Ms. Owen was wrongfully

terminated as retaliation for making her sexual harassment complaints against Defendant,

Rutherford brought in a new, less experienced and less qualified male employee to take her

place, thus establishing a sales force of approximately 26 males and, then, one female, yet

another prohibited act of discrimination against her on the basis of her gender for which

Rutherford is liable for damages under 42 U.S.C. § 2000e-2(a)(1).

       72.     Finally, although, Ms. Owen’s sales performance was, upon information and

belief, in the top third or top half of Rutherford’s sales representatives and although, upon

information and belief, all male sales representative received all their commissions for 2018,

Defendant has refused to pay Ms. Owen her earned December commission, further



                                                15
Case 3:19-cv-00225-HEH Document 1 Filed 04/01/19 Page 16 of 17 PageID# 47




discriminating against her on the basis of her gender for which Defendant is liable for

damages.


                                      RELIEF REQUESTED

       WHEREFORE, Plaintiff Martha Owen respectfully requests that this Court:


       A. Enter judgment in her favor and against Defendant Rutherford Supply Corporation;

       B. Declare the acts and practices complained of herein to be unlawful and in violation

           of Plaintiff’s rights secured by Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

           2000e et seq.;

       C. Enjoin Defendant from engaging in such unlawful employment practices and order

           such other affirmative action as may be appropriate;

       D. Award Plaintiff compensatory damages for Defendant’s violations of Plaintiff’s

           federal constitutional and civil rights, mental and/or emotional distress, wrongful

           termination and other retaliatory actions, humiliation and embarrassment, and

           other damages to be shown in the amounts of ONE MILLION DOLLARS

           ($1,000,000.00) or such greater amount as may be shown;

       E. Award Plaintiff punitive damages against Defendant in the amount of FIVE

           HUNDRED THOUSAND ($500,000.00) for Defendant’s assaults and batteries against

           Plaintiff over her years of employment at Rutherford Supply Corporation as well as

           the retaliation inflicted upon her, the intentional infliction of emotional distress

           caused her and the wrongful termination she suffered at the hands of the

           Defendant;



                                                 16
Case 3:19-cv-00225-HEH Document 1 Filed 04/01/19 Page 17 of 17 PageID# 48




       F. Award Plaintiff her reasonable attorneys’ fees and costs associated with this

          lawsuit;

       G. Award Plaintiff pre- and post-judgment interest on any monetary award;

       H. Award Plaintiff her commissions and any multiples of it available under law to Ms.

          Owen for Rutherford’s intentional and knowing failure to pay it;

       I. Award Plaintiff all other equitable relief as may be appropriate to effectuate the

          purposes of 42 U.S.C. § 2000e-5; and

       J. Award Plaintiff any and all other and further relief the Court deems just and

          appropriate, including leave to amend the facts stated herein, add parties and/or

          claims, and amend the damages sought as further evidence is obtained through

          discovery in this matter.


PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE




                                                   Respectfully submitted,
                                                   MARTHA OWEN
                                                   Plaintiff


Dated: March 22, 2019                              By:____________/s/______________
                                                          Counsel

Joseph J. Traficanti (VSB No. 36993)
CelsiusGC, PLC
1802 Bayberry Court, Suite 301
Richmond, VA 23226
Telephone: (804) 380-5002
E-mail: jtraficanti@celsiusgc.com
  Counsel for Plaintiff, Martha Owen



                                              17
